Citation Nr: 1431585	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  09-40 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis, claimed as sinusitis.

2.  Entitlement to an initial compensable rating for residuals of right eye cyst, post-lancing.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to March 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Huntington, West Virginia, on behalf of the RO in Atlanta, Georgia.

In February 2014, the Veteran testified at a hearing with the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board observes that, in February 2014, the Veteran submitted pertinent private treatment reports with a contemporaneous waiver of review by the AOJ.  As such, this evidence is for consideration.  38 C.F.R. § 20.1304 (2013).

In March 2013, the Veteran submitted an opinion from a private doctor without a contemporaneous waiver of AOJ review.  Without a waiver of AOJ review, the Board can only consider the evidence if the benefit sought on appeal (service connection) can be granted in full.  Id.  The opinion was rendered by Rhonda O. Williams, M.D.  Therein, Dr. Williams opines that the Veteran experiences "recurrent sinus infections" that are exacerbated by allergies that he "may have developed" during his active duty.  The doctor did not provide a rationale, and there was no indication that Dr. Williams reviewed the Veteran's relevant treatment records, including his service treatment records.  Without an articulated reasoning, the Board is unable to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Further, a medical opinion expressed in terms of "may" also implies "may or may not" and, thus, is too speculative to establish a causal relationship.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Based on this, the Board finds that the benefits sought on appeal cannot be granted in full.  As such, a remand is required in order for the AOJ to review this evidence in the first instance.  38 C.F.R. § 20.1304.

Additionally, with respect to the Veteran's claim of entitlement to service connection for allergic rhinitis, the Veteran was not provided a VA examination.  However, the Board observes that a May 1986 service treatment report demonstrates that the Veteran complained of nasal and sinus congestion for the previous 11/2 to 2 months.  The assessment was "probable" allergic rhinitis.  The post-service evidence of record included diagnoses of allergic rhinitis and sinusitis.  Further, during February 2014 Board hearing, the Veteran testified that he chronically experienced symptoms such as nasal and sinus congestion during and subsequent to his active duty service.  Moreover, although the Board determined above that Dr. Williams' opinion was not sufficient to grant service connection, it does indicate that there may by an association between the Veteran's current allergic rhinitis/sinusitis and his active duty.  Thus, the Board finds that there is evidence showing that the Veteran experienced chronic in-service symptoms, a current diagnosis of allergic rhinitis/sinusitis, and an indication of an association between those in-service symptoms and his current diagnoses.  The evidence of record did not include a probative opinion addressing the etiological relationship between the Veteran's current allergic rhinitis/sinusitis and his in-service symptoms and diagnosis.  Accordingly, in order to satisfy VA's duty to assist, the Board finds that a remand is required to provide the Veteran with a VA examination.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also with respect to the claim of entitlement to service connection for allergic rhinitis/sinusitis, the Veteran claimed that he was treated for allergic rhinitis, sinusitis, or symptoms thereof, at least once or twice per week while stationed aboard the U.S.S. Richard E. Byrd.  The Veteran's service treatment records included several entries with an accompanying stamp indicating that he received the associated treatment while stationed aboard the U.S.S. Richard E. Byrd.  However, the Board was unable to locate any treatment records associated with the Veteran's service aboard the U.S.S. Richard E. Byrd that showed specific complaints of or treatment for allergic rhinitis, sinusitis, or symptoms of either.  During the February 2014 Board hearing, the Veteran and his representative asserted that, given the frequency of the Veteran's claimed in-service treatment aboard the U.S.S. Richard E. Byrd, that there are additional relevant records that have not been associated with the claims file.  As such, the Board finds that, while the Veteran's claim is in remand status, the AOJ should undertake efforts to obtain any additional evidence documenting the Veteran's alleged treatment for allergic rhinitis/sinusitis while he was stationed aboard the U.S.S. Richard E. Byrd.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004)

During the February 2014 Board hearing, the Veteran also stated that he received ongoing treatment from Dr. Williams for his allergic rhinitis/sinusitis.  The only records associated with the claims file that were generated by Dr. Williams are the above-discussed etiological opinion and prescriptions for medications to treat sinusitis.  Beyond these, records associated with this treatment have not been obtained and associated with the claims file.  Consequently, the Board finds that the AOJ should undertake efforts obtain the Veteran's relevant treatment records from Dr. Williams.  Id.

With respect to the Veteran's claim of entitlement to an initial compensable rating for residuals of right eye cyst, post-lancing, the Veteran was provided a VA examination in August 2007.  The August 2007 VA examiner determined that there were no residuals of right eye cyst subsequent to the lancing.  In particular, the examiner found no functional impairment of the right eye lacrimal duct.  Further, there was no indication that the examiner found abnormalities associated with the Veteran's right eye lashes.  

Since the August 2007 VA examination, private treatment reports, dated from July to November 2013, demonstrated diagnoses of nasolacrimal duct obstruction and blepharitis, both regarding the Veteran's right eye.  These treatment records did not include an opinion that these diagnoses, and the associated symptoms, were residuals of the Veteran's in-service lancing of his right eye cyst.

The Board finds that the August 2007 VA examination is too remote to adequately address the current severity of the Veteran's service-connected residuals of right eye cyst, post-lancing.  Moreover, it did not address whether the Veteran's current nasolacrimal duct obstruction and blepharitis are residuals of the in-service right eye cyst lancing.  Similarly, while the evidence of record submitted since the August 2007 VA examination demonstrates the additional diagnoses and symptoms regarding the Veteran's right eye, no etiological opinion was included therein that concludes that these diagnoses or symptoms are residuals of the in-service right eye cyst lancing.  As such, the Board finds that a remand is required in order to provide the Veteran another VA examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Additionally, the Veteran stated that he received ongoing treatment for his right eye from McGregor Lott, M.D.  The Board finds that, while the Veteran's claim is in remand status, the AOJ should attempt to obtain the Veteran's treatment records from Dr. Lott that have not already been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must contact the Veteran and request that he submit or identify relevant evidence in support of his claims that has not already been associated with the claims file.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.

Additionally, the AOJ must attempt to obtain the Veteran's private treatment records from Dr. Rhonda Williams (regarding the Veteran's allergic rhinitis) and Dr. McGregor Lott (regarding the Veteran's service-connected residuals of right eye cyst, post-lancing) that are not already associated with the claims file.

The AOJ must also contact the appropriate entity or entities to attempt to obtain any relevant service treatment records associated with the Veteran's service aboard the U.S.S. Richard E. Byrd, including, but not limited to medical technician and corpsman treatment records.

All efforts to obtain these records must be documented and that documentation must be associated with the claims file.

2.  The AOJ should then provide the Veteran with a VA examination with respect to his claim of entitlement to service connection for allergic rhinitis/sinusitis.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms, and clinical findings.  After reviewing the claims file, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's allergic rhinitis and/or sinusitis was incurred in, caused by, or otherwise related to his active duty.  In providing this opinion, the examiner must consider and comment upon the Veteran's lay assertions as to experiencing chronic symptoms of allergic rhinitis/sinusitis during and after his active duty.  

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

3.  The RO must provide the Veteran with a VA examination to determine the current severity of his service-connected residuals of right eye cyst, post-lancing.  The Veteran's claims file should be made available to the examiner, and the examiner must specify in the report that it was contemporaneously reviewed.  All pertinent symptomatology and findings must be reported.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted. The examiner must record all pertinent medical complaints, symptoms, and clinical findings, including any associated decrease in visual acuity in the Veteran's right eye.

Additionally, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's (a) nasolacrimal duct obstruction and/or (b) blepharitis are residuals of the in-service right eye cyst lancing.  If so, the examiner must assess the severity thereof.

The examiner must fully explain the rendered opinion, including a thorough underlying rationale for any conclusion reached.

4.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).
 
4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be re-adjudicated.  

With respect to the Veteran's service-connected residuals of right eye cyst, post-lancing, the AOJ should consider whether a compensable rating is warranted under the applicable diagnostic codes associated with impairment of visual acuity (38 C.F.R. §§ 4.75, 4.76), as well as any other applicable diagnostic code, including, but not limited to, 38 C.F.R. § 4.79, Diagnostic Code 6025, which concerns disorders of the lacrimal apparatus (epiphora, dacryocystitis, etc.).

If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

